                                          Case 5:19-cv-04700-LHK Document 65 Filed 11/17/20 Page 1 of 18




                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8                                       UNITED STATES DISTRICT COURT
                                   9
                                                                          NORTHERN DISTRICT OF CALIFORNIA
                                  10
                                                                                 SAN JOSE DIVISION
                                  11

                                  12     ANDREA M WILLIAMS, et al.,                          Case No. 19-CV-04700-LHK
Northern District of California
 United States District Court




                                  13                        Plaintiffs,                      ORDER GRANTING IN PART AND
                                                                                             DENYING IN PART MOTION TO
                                  14              v.                                         DISMISS
                                  15     APPLE, INC.,                                        Re: Dkt. No. 39
                                  16                        Defendant.

                                  17

                                  18           Plaintiffs bring this putative class action against Defendant Apple, Inc. (“Apple”).

                                  19   Plaintiffs’ First Amended Complaint (“FAC”) alleges breach of contract, violations of California’s

                                  20   False Advertising Law (“FAL”), and violations of California’s Unfair Competition Law (“UCL”).

                                  21   Before the Court is Apple’s motion to dismiss Plaintiffs’ prayer for injunctive relief and FAL and

                                  22   UCL claims (“motion to dismiss”). ECF No. 39. Having considered the submissions of the parties,

                                  23   the relevant law, and the record in this case, the Court GRANTS in part and DENIES in part

                                  24   Apple’s motion to dismiss. Specifically, the Court GRANTS Apple’s motion to dismiss Plaintiffs’

                                  25   FAL and UCL claims with prejudice but DENIES Apple’s motion to dismiss Plaintiffs’ prayer for

                                  26   injunctive relief.

                                  27

                                  28                                                     1
                                       Case No. 19-CV-04700-LHK
                                       ORDER GRANTING IN PART AND DENYING IN PART MOTION TO DISMISS
                                            Case 5:19-cv-04700-LHK Document 65 Filed 11/17/20 Page 2 of 18



                                       I.      BACKGROUND
                                   1
                                            A. Factual Background
                                   2
                                               Apple is a corporation incorporated under the laws of California and has its principal place
                                   3
                                       of business in Cupertino, California. FAC ¶ 8, ECF No. 38. Apple provides cloud storage services
                                   4
                                       to Apple device users through iCloud, Apple’s cloud service. See id. ¶¶ 2, 13–17. iCloud allows
                                   5
                                       subscribers to “utilize certain Internet services, including storing your personal content (such as
                                   6
                                       contacts, calendars, photos, notes, reminders, documents, app data, and iCloud email) and making
                                   7
                                       it accessible on your compatible devices and computers, and certain location based services.” FAC
                                   8
                                       ¶ 53.
                                   9
                                               According to Plaintiffs, “[o]wners of Apple devices are granted up to 5 GB of iCloud
                                  10
                                       storage for free. If an Apple device user wishes to store more than 5 GB of data on the cloud
                                  11
                                       through iCloud, then that user must subscribe to iCloud’s paid service.” FAC ¶ 26. Plaintiffs allege
                                  12
Northern District of California




                                       that “[i]n order to subscribe to iCloud, a user must agree to the iCloud Terms of Service
 United States District Court




                                  13
                                       Agreement.” Id. ¶ 28. The relevant portion of the iCloud Terms of Service Agreement (“iCloud
                                  14
                                       Agreement”) provides the following:
                                  15
                                               Apple is the provider of the Service, which permits you to utilize certain Internet
                                  16           services, including storing your personal content (such as contacts, calendars,
                                               photos, notes, reminders, documents, app data, and iCloud email) and making it
                                  17
                                               accessible on your compatible devices and computers, and certain location based
                                  18           services, only under the terms and conditions set forth in this Agreement. iCloud is
                                               automatically enabled when you are running devices on iOS 9 or later and sign in
                                  19
                                               with your Apple ID during device setup, unless you are upgrading the device and
                                  20           have previously chosen not to enable iCloud. You can disable iCloud in Settings.
                                               When iCloud is enabled, your content will be automatically sent to and stored by
                                  21
                                               Apple, so you can later access that content or have content wirelessly pushed to
                                  22           your other iCloud-enabled devices or computers. ¶
                                  23   Id. ¶ 28 (emphasis in FAC). This language appears in a September 16, 2015 version of the iCloud
                                  24   Agreement and a September 19, 2019 version of the iCloud Agreement. Id. ¶ 29; FAC, Exs. 1–2.
                                  25           Named Plaintiffs Andrea M. Williams and James Stewart bring the suit on behalf of a
                                  26   putative class of United States iCloud subscribers (excluding Apple, its employees, and its
                                  27   directors) who during the Class Period from August 20, 2015 to the present paid for an Apple
                                  28                                                     2
                                       Case No. 19-CV-04700-LHK
                                       ORDER GRANTING IN PART AND DENYING IN PART MOTION TO DISMISS
                                           Case 5:19-cv-04700-LHK Document 65 Filed 11/17/20 Page 3 of 18




                                   1   iCloud subscription (collectively, “Plaintiffs”). FAC ¶ 44. Williams is a resident and citizen of

                                   2   Florida who, in January 2016, “subscribed to Apple’s iCloud service, paid money to Apple for her

                                   3   iCloud subscription, and used iCloud to store her data on the cloud.” Id. ¶ 11. Stewart is a resident

                                   4   and citizen of California who, in August 2015, “subscribed to Apple’s iCloud service, paid money

                                   5   to Apple for his iCloud subscription, and used iCloud to store his data on the cloud.” Id. ¶ 15. Both

                                   6   Williams and Stewart continue to subscribe to iCloud. Id. ¶¶ 11, 15. Moreover, Williams and

                                   7   Stewart “expect to continue [subscribing] for the immediate foreseeable future, given that they

                                   8   have concerns as to the fate of their already stored data if they were to terminate their paying

                                   9   subscriptions.” Id. ¶ 50.

                                  10          The FAC alleges that Williams and Stewart were not informed by Apple that their data was

                                  11   being stored on “non-Apple remote servers and facilities” despite alleged assurances to the

                                  12   contrary. Id. ¶¶ 12–13. Specifically, Plaintiffs allege that they “bargained for, agreed, and paid to
Northern District of California
 United States District Court




                                  13   have Apple—an entity they trusted—store their data.”1 Id. ¶ 38. According to the FAC, however,

                                  14   Apple’s representations were false. “Apple lacked the facilities needed to readily provide the cloud

                                  15   storage space being sold to class members through iCloud.” Id. ¶ 33. “Unable to provide the cloud

                                  16   storage space . . . , Apple breached its iCloud agreement with its subscribers and had these users’

                                  17   data stored not by Apple on Apple facilities, but instead turned the users’ digital files to other

                                  18   entities, like Amazon and Microsoft[,] for them to store on their facilities.” Id. ¶ 34.

                                  19          The FAC alleges that “[h]ad Apple disclosed that, contrary to its contractual representation,

                                  20   Apple was not the provider of the cloud storage,” putative class members “would not have

                                  21   subscribed to Apple’s iCloud service or would have not agreed to pay as much as [they] did for the

                                  22   service.” Id. ¶¶ 12–13. The FAC claims that other companies, such as Microsoft and Google, offer

                                  23   cheaper cloud storage services than Apple and that Apple’s “price premium” harmed putative class

                                  24
                                       1 Elsewhere, however, the FAC contradicts Plaintiffs’ allegation that they “bargained for” this
                                  25
                                       specific provision. Specifically, the iCloud Agreements that Plaintiffs attached to the FAC are
                                  26   form contracts that could not be modified and merely allowed Plaintiffs to click an “AGREE”
                                       button. FAC, Ex. 1 at 1; FAC, Ex. 2 at 1. Nowhere do the FAC or the iCloud Agreements allege or
                                  27
                                       establish that the iCloud Agreements could be modified.
                                  28                                                    3
                                       Case No. 19-CV-04700-LHK
                                       ORDER GRANTING IN PART AND DENYING IN PART MOTION TO DISMISS
                                          Case 5:19-cv-04700-LHK Document 65 Filed 11/17/20 Page 4 of 18




                                   1   members who would have otherwise utilized these cheaper cloud storage alternatives. Id. ¶¶ 40–

                                   2   43.

                                   3         B. Procedural History

                                   4            On August 12, 2019, Plaintiffs filed the instant putative class action. ECF No. 1 (“original

                                   5   complaint”). Plaintiffs’ original complaint, like the operative FAC, alleged three causes of action

                                   6   against Apple: (1) breach of contract, (2) violations of the FAL; and (3) violations of the UCL.

                                   7   Compare Original Compl. ¶¶ 45–66 (three causes of action), with FAC ¶¶ 51–75 (same). Plaintiffs

                                   8   allege that Apple agreed to be the “provider of the [iCloud] Service” and to store putative class

                                   9   members’ content on Apple’s servers. FAC ¶¶ 48–50. According to Plaintiffs, however, Apple

                                  10   breached this promise because “storage was provided by non-Apple third parties with whom

                                  11   neither [Named] Plaintiffs nor class members had bargained.” Id. ¶¶ 55–57. Plaintiffs also claim

                                  12   that Apple violated the FAL and UCL by making the following “false and misleading” claim:
Northern District of California
 United States District Court




                                  13   “Apple was the provider of the iCloud cloud storage service and [] class members’ data would be

                                  14   stored on the cloud by Apple.” Id. ¶ 62.

                                  15            Plaintiffs seek relief at law and equity. At law, Plaintiffs seek monetary damages for breach

                                  16   of contract. See FAC at 21 (Prayer for Relief). At equity, Plaintiffs seek restitution under the FAL

                                  17   and UCL and an injunction “to enjoin Apple from continuing to falsely represent that it is the

                                  18   provider of the iCloud cloud storage service and requiring Apple to disclose to class members all

                                  19   entities who store class members’ data on the cloud as part of their iCloud subscription.” Id.; see

                                  20   Section III-B, infra (discussing equitable nature of FAL and UCL relief).

                                  21            On October 4, 2019, Apple moved to dismiss Plaintiffs’ original complaint. ECF No. 15.

                                  22   Plaintiffs filed an opposition on October 18, 2020, and Apple filed a reply on October 25, 2019.

                                  23   ECF Nos. 19, 22. Apple made three arguments especially relevant here. First, Apple argued that

                                  24   Plaintiffs lacked Article III standing for injunctive relief. ECF No. 15 at 18. Second, Apple argued

                                  25   that Plaintiffs’ FAL and UCL claims failed to satisfy Federal Rule of Civil Procedure 9(b)’s

                                  26   heightened pleading requirements. Id. at 23–24. Third, Apple argued that “Plaintiffs’ claims under

                                  27   the FAL and UCL (all prongs) also fail because they are equitable claims and Plaintiffs have an

                                  28                                                      4
                                       Case No. 19-CV-04700-LHK
                                       ORDER GRANTING IN PART AND DENYING IN PART MOTION TO DISMISS
                                             Case 5:19-cv-04700-LHK Document 65 Filed 11/17/20 Page 5 of 18




                                   1   adequate remedy at law.” Id. at 25 (capitalization altered).

                                   2            On March 27, 2020, the Court granted in part and denied in part Apple’s motion to dismiss

                                   3   the original complaint. ECF No. 34. Specifically, the Court granted with leave to amend Apple’s

                                   4   motion to dismiss (1) Plaintiffs’ prayer for injunctive relief; and (2) Plaintiffs’ FAL and UCL

                                   5   claims. Id. at 26. The Court denied Apple’s motion to dismiss Plaintiffs’ breach of contract claim.

                                   6   Id.

                                   7            As to injunctive relief, the Court agreed with Apple that Plaintiffs lacked Article III

                                   8   standing to seek an injunction. See ECF No. 34 at 13–15. The Court reasoned that Plaintiffs “failed

                                   9   to allege ‘the real and immediate threat of repeated injury.’” Id. at 14 (quoting Davidson v.

                                  10   Kimberly-Clark Corporation, 889 F.3d 956, 966 (9th Cir.), cert. denied, 139 S. Ct. 640 (2018)).

                                  11   Specifically, Plaintiffs “d[id] not allege that they are currently paying for iCloud storage or that

                                  12   they actually intend or plan to purchase iCloud storage again in the future.” Id. Thus, the Court
Northern District of California
 United States District Court




                                  13   held that “[w]ithout alleging that Plaintiffs are currently paid iCloud subscribers—as opposed to

                                  14   merely utilizing the free five GB of iCloud storage—Plaintiffs have not met their burden of

                                  15   establishing an injury that is ‘certainly impending.’” Id. at 15 (emphasis in original) (citation

                                  16   omitted) (quoting Davidson, 889 F.3d at 966).

                                  17            As for the FAL and UCL claims, the Court agreed with Apple that the claims failed to

                                  18   satisfy Federal Rule of Civil Procedure 9(b)’s heightened pleading requirements. See id. at 20–26

                                  19   (analyzing Rule 9(b)). Given that Rule 9(b) was dispositive, the Court did not reach Apple’s other

                                  20   argument for dismissing the FAL and UCL claims: that the FAL and UCL claims seek equitable

                                  21   relief that is duplicative of an adequate remedy at law. Id. at 20. Even so, the Court warned that

                                  22   “failure to cure deficiencies identified herein [i.e., the order granting in part Apple’s motion to

                                  23   dismiss] or in Apple’s motion to dismiss will result in dismissal of the deficient claims with

                                  24   prejudice.” Id. at 26 (emphasis added).

                                  25            On April 27, 2020, Plaintiffs filed the FAC. ECF No. 38. On May 11, 2020, Apple filed the

                                  26   instant motion to dismiss. ECF No. 39 (“Mot.”). The instant motion again argues that (1) Plaintiffs

                                  27   lack Article III standing to seek injunctive relief; and (2) FAL and UCL claims seek equitable

                                  28                                                       5
                                       Case No. 19-CV-04700-LHK
                                       ORDER GRANTING IN PART AND DENYING IN PART MOTION TO DISMISS
                                             Case 5:19-cv-04700-LHK Document 65 Filed 11/17/20 Page 6 of 18




                                   1   relief that is duplicative of an adequate remedy at law. See id. at 11–16. The instant motion does

                                   2   not challenge Plaintiffs’ breach of contract claim. On May 26, 2020, Plaintiffs filed their

                                   3   opposition. ECF No. 40 (“Opp’n”). On June 2, 2020, Apple filed its reply. ECF No. 42 (“Reply”).

                                   4   II.      LEGAL STANDARD

                                   5         A. Motion to Dismiss Under Rule 12(b)(1)

                                   6            A motion to dismiss pursuant to Federal Rule of Civil Procedure 12(b)(1) tests whether the

                                   7   court has subject matter jurisdiction. Although lack of “statutory standing” requires dismissal for

                                   8   failure to state a claim under Rule 12(b)(6), lack of Article III standing requires dismissal for want

                                   9   of subject matter jurisdiction under Rule 12(b)(1). See Nw. Requirements Utilities v. F.E.R.C., 798

                                  10   F.3d 796, 808 (9th Cir. 2015) (“Unlike Article III standing, however, ‘statutory standing’ does not

                                  11   implicate our subject-matter jurisdiction.” (citing Lexmark Int’l, Inc. v. Static Control

                                  12   Components, Inc., 572 U.S. 118, 128 n.4 (2014))); Maya v. Centex Corp., 658 F.3d 1060, 1067
Northern District of California
 United States District Court




                                  13   (9th Cir. 2011). A Rule 12(b)(1) jurisdictional attack may be factual or facial. Safe Air for

                                  14   Everyone v. Meyer, 373 F.3d 1035, 1039 (9th Cir. 2004).

                                  15            “[I]n a factual attack, the challenger disputes the truth of the allegations that, by

                                  16   themselves, would otherwise invoke federal jurisdiction.” Id. In resolving such an attack, unlike

                                  17   with a motion to dismiss under Rule 12(b)(6), a court “may review evidence beyond the complaint

                                  18   without converting the motion to dismiss into a motion for summary judgment.” Id. Moreover, the

                                  19   court “need not presume the truthfulness of the plaintiff’s allegations.” Id. Once the defendant has

                                  20   moved to dismiss for lack of subject matter jurisdiction under Rule 12(b)(1), the plaintiff bears the

                                  21   burden of establishing the court’s jurisdiction. See Chandler v. State Farm Mut. Auto Ins. Co., 598

                                  22   F.3d 1115, 1122 (9th Cir. 2010).

                                  23            “In a facial attack,” on the other hand, “the challenger asserts that the allegations contained

                                  24   in a complaint are insufficient on their face to invoke federal jurisdiction.” Safe Air for Everyone,

                                  25   373 F.3d at 1039. The court “resolves a facial attack as it would a motion to dismiss under Rule

                                  26   12(b)(6): Accepting the plaintiff’s allegations as true and drawing all reasonable inferences in the

                                  27   plaintiff’s favor, the court determines whether the allegations are sufficient as a legal matter to

                                  28                                                        6
                                       Case No. 19-CV-04700-LHK
                                       ORDER GRANTING IN PART AND DENYING IN PART MOTION TO DISMISS
                                          Case 5:19-cv-04700-LHK Document 65 Filed 11/17/20 Page 7 of 18




                                   1   invoke the court’s jurisdiction.” Leite v. Crane Co., 749 F.3d 1117, 1121 (9th Cir. 2014).

                                   2      B. Motion to Dismiss Under Rule 12(b)(6)

                                   3          Rule 8(a)(2) of the Federal Rules of Civil Procedure requires a complaint to include “a

                                   4   short and plain statement of the claim showing that the pleader is entitled to relief.” A complaint

                                   5   that fails to meet this standard may be dismissed pursuant to Federal Rule of Civil Procedure

                                   6   12(b)(6). The United States Supreme Court has held that Rule 8(a) requires a plaintiff to plead

                                   7   “enough facts to state a claim to relief that is plausible on its face.” Bell Atlantic Corp. v. Twombly,

                                   8   550 U.S. 544, 570 (2007). “A claim has facial plausibility when the plaintiff pleads factual content

                                   9   that allows the court to draw the reasonable inference that the defendant is liable for the

                                  10   misconduct alleged.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). “The plausibility standard is not

                                  11   akin to a probability requirement, but it asks for more than a sheer possibility that a defendant has

                                  12   acted unlawfully.” Id. (internal quotation marks omitted). For purposes of ruling on a Rule
Northern District of California
 United States District Court




                                  13   12(b)(6) motion, the Court “accept[s] factual allegations in the complaint as true and construe[s]

                                  14   the pleadings in the light most favorable to the nonmoving party.” Manzarek v. St. Paul Fire &

                                  15   Marine Ins. Co., 519 F.3d 1025, 1031 (9th Cir. 2008). The Court, however, need not “assume the

                                  16   truth of legal conclusions merely because they are cast in the form of factual allegations.” Fayer v.

                                  17   Vaughn, 649 F.3d 1061, 1064 (9th Cir. 2011) (per curiam) (internal quotation marks omitted).

                                  18   Additionally, mere “conclusory allegations of law and unwarranted inferences are insufficient to

                                  19   defeat a motion to dismiss.” Adams v. Johnson, 355 F.3d 1179, 1183 (9th Cir. 2004).

                                  20      C. Leave to Amend

                                  21          If a court determines that a complaint should be dismissed, it must then decide whether to

                                  22   grant leave to amend. Under Rule 15(a) of the Federal Rules of Civil Procedure, leave to amend

                                  23   “shall be freely given when justice so requires,” bearing in mind “the underlying purpose of Rule

                                  24   15 to facilitate decisions on the merits, rather than on the pleadings or technicalities.” Lopez v.

                                  25   Smith, 203 F.3d 1122, 1127 (9th Cir. 2000) (en banc) (alterations and internal quotation marks

                                  26   omitted). When dismissing a complaint for failure to state a claim, “a district court should grant

                                  27   leave to amend even if no request to amend the pleading was made, unless it determines that the

                                  28                                                      7
                                       Case No. 19-CV-04700-LHK
                                       ORDER GRANTING IN PART AND DENYING IN PART MOTION TO DISMISS
                                          Case 5:19-cv-04700-LHK Document 65 Filed 11/17/20 Page 8 of 18




                                   1   pleading could not possibly be cured by the allegation of other facts.” Id. at 1130 (internal

                                   2   quotation marks omitted).

                                   3          Accordingly, leave to amend generally shall be denied only if allowing amendment would

                                   4   unduly prejudice the opposing party, cause undue delay, or be futile, or if the moving party has

                                   5   acted in bad faith. Leadsinger, Inc. v. BMG Music Publ’g, 512 F.3d 522, 532 (9th Cir. 2008). At the

                                   6   same time, a court is justified in denying leave to amend when a plaintiff “repeated[ly] fail[s] to

                                   7   cure deficiencies by amendments previously allowed.” See Carvalho v. Equifax Info. Servs., LLC,

                                   8   629 F.3d 876, 892 (9th Cir. 2010). Indeed, a “district court’s discretion to deny leave to amend is

                                   9   particularly broad where plaintiff has previously amended the complaint.” Cafasso, U.S. ex rel. v.

                                  10   Gen. Dynamics C4 Sys., Inc., 637 F.3d 1047, 1058 (9th Cir. 2011) (quotation marks omitted).

                                  11   III.   DISCUSSION

                                  12          The FAC alleges three causes of action against Apple: (1) breach of contract, (2) violations
Northern District of California
 United States District Court




                                  13   of California’s False Advertising Law (“FAL”); and (3) violations of California’s Unfair

                                  14   Competition Law (“UCL”). Id. ¶¶ 45-66. In terms of relief, the FAC prays for relief at law and

                                  15   equity. At law, the FAC seeks monetary damages for breach of contract. See FAC at 21 (Prayer for

                                  16   Relief). At equity, the FAC seeks restitution under the FAL and UCL and an injunction. Id.

                                  17          Apple moves to dismiss the FAL and UCL claims and the prayer for injunctive relief, but

                                  18   not the breach of contract claim. Apple raises three arguments: (1) Plaintiffs lack Article III

                                  19   standing for injunctive relief; (2) the FAL and UCL claims seek equitable relief even though the

                                  20   breach of contract claim provides an adequate remedy at law; and (3) the FAL and UCL claims

                                  21   also fail because Plaintiffs have inadequately plead reliance on Apple’s alleged misrepresentations.

                                  22          The Court begins its analysis with Apple’s argument that Plaintiffs lack Article III standing

                                  23   for injunctive relief. See Friery v. Los Angeles Unified Sch. Dist., 448 F.3d 1146, 1148 (9th Cir.

                                  24   2006) (“As standing implicates Article III limitations on our power to decide a case, we must

                                  25   address it before proceeding to the merits.”). The Court then addresses Apple’s argument that the

                                  26   FAL and UCL claims must be dismissed because Plaintiffs have an adequate remedy at law.

                                  27   Because that argument warrants dismissal of Plaintiff’s FAL and UCL claims, the Court need not

                                  28                                                     8
                                       Case No. 19-CV-04700-LHK
                                       ORDER GRANTING IN PART AND DENYING IN PART MOTION TO DISMISS
                                          Case 5:19-cv-04700-LHK Document 65 Filed 11/17/20 Page 9 of 18




                                   1   reach Apple’s last argument.

                                   2      A. Plaintiffs have Article III standing for injunctive relief under Davidson.

                                   3          Apple first argues that Plaintiffs lack Article III standing because they cannot show a

                                   4   likelihood of future injury. See Mot. at 6–8. “[A] suit brought by a plaintiff without Article III

                                   5   standing is not a ‘case or controversy,’ and an Article III federal court therefore lacks subject

                                   6   matter jurisdiction over the suit.” Cetacean Cmty. v. Bush, 386 F.3d 1169, 1174 (9th Cir. 2004).

                                   7   “[T]he irreducible constitutional minimum of [Article III] standing contains three elements:”

                                   8   (1) an injury in fact (2) that is fairly traceable to the challenged conduct of the defendant, and (3)

                                   9   that is likely to be redressed by a favorable judicial decision. Lujan v. Defenders of Wildlife, 504

                                  10   U.S. 555, 560–61 (1992). “The party invoking federal jurisdiction bears the burden of

                                  11   establishing” Article III standing. Id. at 561. “At the pleading stage, general factual allegations of

                                  12   injury resulting from the defendant’s conduct may suffice, for on a motion to dismiss we presume
Northern District of California
 United States District Court




                                  13   that general allegations embrace those specific facts that are necessary to support the claim.” Id.

                                  14   (quotation marks and internal alterations omitted). “In a class action, standing is satisfied if at least

                                  15   one named plaintiff meets the requirements.” Bates v. United Parcel Serv., Inc., 511 F.3d 974, 985

                                  16   (9th Cir. 2007) (citation omitted).

                                  17          Apple’s argument is best construed as a facial attack whereby “the allegations contained in

                                  18   a complaint are insufficient on their face to invoke federal jurisdiction.” Safe Air for Everyone,

                                  19   373 F.3d at 1039. A court “resolves a facial attack as it would a motion to dismiss under Rule

                                  20   12(b)(6): Accepting the plaintiff’s allegations as true and drawing all reasonable inferences in the

                                  21   plaintiff’s favor, the court determines whether the allegations are sufficient as a legal matter to

                                  22   invoke the court’s jurisdiction.” Leite, 749 F.3d at 1121.

                                  23          Specifically, Apple argues that Plaintiffs lack standing to seek injunctive relief because

                                  24   they “cannot establish with sufficient likelihood that they will again be harmed in a similar way.”

                                  25   Mot. at 7. The Court previously agreed with a similar argument and so dismissed Plaintiffs’ prayer

                                  26   for injunctive relief with leave to amend. See ECF No. 34 at 13–15. The Court held that “[w]ithout

                                  27   alleging that Plaintiffs are currently paid iCloud subscribers—as opposed to merely utilizing the

                                  28                                                      9
                                       Case No. 19-CV-04700-LHK
                                       ORDER GRANTING IN PART AND DENYING IN PART MOTION TO DISMISS
                                         Case 5:19-cv-04700-LHK Document 65 Filed 11/17/20 Page 10 of 18




                                   1   free five GB of iCloud storage—Plaintiffs have not met their burden of establishing an injury that

                                   2   is ‘certainly impending.’” Id. at 15 (emphasis in original) (citation omitted) (quoting Davidson v.

                                   3   Kimberly-Clark Corporation, 889 F.3d 956, 966 (9th Cir.), cert. denied, 139 S. Ct. 640 (2018)).

                                   4   However, unlike the original complaint, the FAC unambiguously alleges that “[b]oth Plaintiffs

                                   5   continue to be paying subscribers to iCloud and expect to continue being so for the immediate

                                   6   foreseeable future.” FAC ¶ 50. Plaintiffs thus have cured the standing defect identified in the

                                   7   Court’s prior order. Accordingly, Apple’s standing argument is now on shakier ground.

                                   8          Apple’s argument proceeds in two steps. To start, Apple asserts that the foundational Ninth

                                   9   Circuit precedent Davidson v. Kimberly-Clark Corporation establishes only two categories of

                                  10   future harm that “provide previously-deceived plaintiffs with standing to seek injunctive relief.”

                                  11   Mot. at 8 (quoting at length 889 F.3d at 969–70). Apple then claims that Plaintiffs’ allegations fail

                                  12   to “fit[] into either category of future harm” because “Plaintiffs allege they will continue to be paid
Northern District of California
 United States District Court




                                  13   iCloud subscribers whether or not the allegedly misleading statements are corrected or the product

                                  14   is changed.” Id.

                                  15          Apple’s argument rests on a false premise. Davidson did not limit Article III standing to

                                  16   two categories of future harm. Rather, the language from Davidson that Apple quotes “simply

                                  17   offer[s] two illustrations of how a plaintiff who has learned the hard way that a company’s

                                  18   statements were deceptive can have standing under Article III to enjoin the deceptive practice.”

                                  19   Milan v. Clif Bar & Co., No. 18-CV-02354-JD, 2020 WL 5760450, at *2 (N.D. Cal. Sept. 28,

                                  20   2020). The language Apple quotes from Davidson is the following:

                                  21          We hold that a previously deceived consumer may have standing to seek an
                                              injunction against false advertising or labeling, even though the consumer now
                                  22          knows or suspects that the advertising was false at the time of the original purchase,
                                  23          because the consumer may suffer an “actual and imminent, not conjectural or
                                              hypothetical” threat of future harm. Knowledge that the advertisement or label was
                                  24          false in the past does not equate to knowledge that it will remain false in the
                                  25          future. [Illustration #1] In some cases, the threat of future harm may be
                                              the consumer’s plausible allegations that she will be unable to rely on the product’s
                                  26          advertising or labeling in the future, and so will not purchase the product although
                                  27          she would like to. [Illustration #2] In other cases, the threat of future harm may be

                                  28                                                     10
                                       Case No. 19-CV-04700-LHK
                                       ORDER GRANTING IN PART AND DENYING IN PART MOTION TO DISMISS
                                         Case 5:19-cv-04700-LHK Document 65 Filed 11/17/20 Page 11 of 18




                                              the consumer’s plausible allegations that she might purchase the product in the
                                   1
                                              future, despite the fact it was once marred by false advertising or labeling, as
                                   2          she may reasonably, but incorrectly, assume the product was improved.

                                   3   Davidson, 889 F.3d at 969–70 (footnote and citations omitted); accord Mot. at 7 (quoting same);

                                   4   Reply at 2 (quoting same). “This is not the teaching of a two-test method, as [Apple] would have

                                   5   it.” Milan, 2020 WL 5760450, at *2. Davidson “did not set out any definitive tests”—only

                                   6   illustrative examples of standing. Id. Thus, Apple’s reliance on the quoted language above is

                                   7   misplaced.

                                   8          Other language in Davidson controls here. Specifically, Davidson analyzed several district

                                   9   court decisions with approval to “resolve [a] district court split in favor of plaintiffs seeking

                                  10   injunctive relief.” Davidson, 889 F.3d at 969. Two of those decisions foreclose Apple’s standing

                                  11   argument.

                                  12          The first decision is Weidenhamer v. Expedia, Inc., No. 14-CV-01239-RAJ, 2015 WL
Northern District of California
 United States District Court




                                  13   1292978 (W.D. Wash. Mar. 23, 2015). Davidson approvingly explained Weidenhamer’s holding as

                                  14   follows: “plaintiff ‘is entitled to rely on the statements made in [defendant’s] ad, even if he

                                  15   previously learned that some of those statements were false or deceptive,’” so long as “the plaintiff

                                  16   had adequately alleged that he likely would continue to be [defendant’s] customer.” Davidson, 889

                                  17   F.3d at 968–69 (quoting Weidenhamer, 2015 WL 1292978, at *5). As Weidenhamer explained, it

                                  18   was immaterial that plaintiff had “no plausible allegation that he will be fooled if he encounters”

                                  19   the same allegedly deceptive statements in the future. Weidenhamer, 2015 WL 1292978, at *5.

                                  20          So too here. For purposes of Article III standing, Plaintiffs are entitled to rely on Apple’s

                                  21   “continue[d] [] represent[ation] that Apple is the provider of the iCloud cloud storage service,”

                                  22   even though Plaintiffs allege that “the cloud storage of iCloud subscribers’ data actually is

                                  23   provided by non-Apple third parties.” Opp’n at 2 (quoting FAC ¶ 50). Similarly, like the

                                  24   Weidenhamer plaintiff, Plaintiffs here allege that they likely will continue to be defendant’s

                                  25   customers. See FAC ¶ 50 (“Both Plaintiffs continue to be paying subscribers to iCloud and expect

                                  26   to continue being so for the immediate foreseeable future, given that they have concerns as to the

                                  27   fate of their already stored data if they were to terminate their paying subscriptions.”); accord id.

                                  28                                                      11
                                       Case No. 19-CV-04700-LHK
                                       ORDER GRANTING IN PART AND DENYING IN PART MOTION TO DISMISS
                                         Case 5:19-cv-04700-LHK Document 65 Filed 11/17/20 Page 12 of 18




                                   1   ¶ 67 (alleging same). Thus, Plaintiffs have standing under Weidenhamer and Davidson’s

                                   2   interpretation of it.

                                   3           The other decision that forecloses Apple’s standing argument is Richardson v. L’Oreal

                                   4   USA, Inc., 991 F. Supp. 2d 181 (D.D.C. 2013). Davidson summarized Richardson’s holding as

                                   5   similar to Weidenhamer’s: “‘named plaintiffs, knowledgeable about the misrepresentations, are

                                   6   likely to suffer future harm in the absence of an injunction,’ because they will be unable ‘to rely on

                                   7   the misleading label with any confidence’ and ‘will have no way of knowing’ whether defendants

                                   8   ‘boosted the label’s veracity.’” Davidson, 889 F.3d at 969 (quoting Richardson, 991 F. Supp. 2d at

                                   9   194–95). Richardson explained that the likelihood of future harm arises where “a consumer might

                                  10   rationally continue to purchase the product for any number of reasons—cost, effectiveness,

                                  11   convenience, brand loyalty, and so on.” Richardson, 991 F. Supp. 2d at 194.

                                  12           Here too, Plaintiffs allege they will continue to purchase defendant’s product. See FAC
Northern District of California
 United States District Court




                                  13   ¶ 50 (“Both Plaintiffs continue to be paying subscribers to iCloud and expect to continue being so

                                  14   for the immediate foreseeable future . . . .”). Plaintiffs’ rational reason for doing so is that “they

                                  15   have concerns as to the fate of their already stored data if they were to terminate their paying

                                  16   subscriptions.” Id. Plaintiffs thus “pray for an injunction to, inter alia, prevent Apple from

                                  17   continuing to disseminate these false and misleading statements [about Apple providing iCloud]

                                  18   and to unambiguously and accurately detail where Plaintiffs’ and class members’ iCloud content

                                  19   and data is stored and which entity is providing any part of the iCloud storage service.” FAC ¶ 67.

                                  20           Apple fails to cite—let alone distinguish—Davidson’s approval of Weidenhamer and

                                  21   Richardson. Instead, Apple relies on two pre-Davidson cases to argue that Plaintiffs’ data storage

                                  22   concerns cannot support Plaintiffs’ standing for injunctive relief. See Opp’n at 8 (discussing

                                  23   cases). Apple argues that the cases show that Plaintiffs’ alleged injury is “not directly related to the

                                  24   injunctive relief [Plaintiffs] seek.” Id. (quoting Krommenhock v. Post Foods, LLC, 255 F. Supp. 3d

                                  25   938, 968 (N.D. Cal. 2017)). Both cases are inapposite.

                                  26           Apple first relies on Krommenhock v. Post Foods. There, unlike here, plaintiffs did not

                                  27   allege that they would continue to purchase defendant’s products (Post’s cereals). Rather, the

                                  28                                                      12
                                       Case No. 19-CV-04700-LHK
                                       ORDER GRANTING IN PART AND DENYING IN PART MOTION TO DISMISS
                                         Case 5:19-cv-04700-LHK Document 65 Filed 11/17/20 Page 13 of 18




                                   1   Krommenhock plaintiffs alleged “they would be willing to purchase Post’s cereals in the future” on

                                   2   two conditions: (1) if the cereals were “accurately described”; and (2) “the cereals were either

                                   3   (i) reformulated to reduce added sugar, or (ii) priced lower so they could be purchased as a treat.”

                                   4   Krommenhock, 255 F. Supp. 3d at 968. Given these conditions on future purchases, the

                                   5   Krommenhock plaintiffs were relatively unlikely to buy allegedly mislabeled products again—and

                                   6   thus relatively unlikely to suffer future injuries that would support injunctive relief.

                                   7          Moreover, the Krommenhock plaintiffs sought injunctive relief that met only the first

                                   8   condition for plaintiffs to resume purchases. That relief was “to force defendant to stop using the

                                   9   health and wellness claims on products with excessive added sugar.” Id. Thus, the desired relief

                                  10   (relabeling) would have completely failed to redress the Krommenhock plaintiffs’ concern with the

                                  11   cereal’s formulation or price.

                                  12          Here, by contrast, Plaintiffs seek injunctive relief that redresses—at least in part—
Northern District of California
 United States District Court




                                  13   Plaintiffs’ “concerns as to the fate of their already stored data if they were to terminate their paying

                                  14   subscriptions.” FAC ¶ 50. An injunction would “unambiguously and accurately detail where

                                  15   Plaintiffs’ and class members’ iCloud content and data is stored and which entity is providing any

                                  16   part of the iCloud storage service.” FAC ¶ 67. Under Davidson, this injunction is sufficiently

                                  17   related to Plaintiffs’ alleged harms. The injunction would allow Plaintiffs to understand whether

                                  18   they can rely on Apple’s iCloud contract “with any confidence.” Davidson, 889 F.3d at 969

                                  19   (quoting Richardson, 991 F. Supp. 2d at 194–95). In other words, Plaintiffs would no longer

                                  20   “‘have no way of knowing’ whether defendant[] ‘boosted the [iCloud contract’s] veracity.’” Id.

                                  21   (quoting same).

                                  22          Apple next relies on this Court’s decision in Hadley v. Kellogg Sales Co., 243 F. Supp. 3d

                                  23   1074, 1108 (N.D. Cal. 2017). In Hadley, this Court held that plaintiff lacked standing for

                                  24   injunctive relief because “[p]laintiff solely alleges that [p]laintiff would consider making such a

                                  25   purchase if the price were to decrease to a level that is ‘appropriate.’” Id. (emphasis in original).

                                  26   This Court reasoned that “the Court has no control over whether the price of a product will be

                                  27   changed to an ‘appropriate’ level. Indeed, [p]laintiff fails to even allege what price for

                                  28                                                      13
                                       Case No. 19-CV-04700-LHK
                                       ORDER GRANTING IN PART AND DENYING IN PART MOTION TO DISMISS
                                         Case 5:19-cv-04700-LHK Document 65 Filed 11/17/20 Page 14 of 18




                                   1   [d]efendant’s products would be ‘appropriate.’” Id.

                                   2          Here, Plaintiffs do not merely “consider” making future purchases. Rather, “Plaintiffs

                                   3   continue to be paying subscribers to iCloud and expect to continue being so for the immediate

                                   4   foreseeable future.” FAC ¶ 50. Accordingly, Davidson again controls. Plaintiffs who have

                                   5   “adequately alleged that [they] likely would continue to be [Apple’s] customer[s]” are “entitled to

                                   6   rely on the statements made in the [iCloud contract], even if [they] previously learned that some of

                                   7   those statements were false or deceptive.” Davidson, 889 F.3d at 968–69 (quoting Weidenhamer,

                                   8   2015 WL 1292978, at *5).

                                   9          In sum, Plaintiffs have Article III standing to seek injunctive relief. Accordingly, the Court

                                  10   DENIES Apple’s motion to dismiss Plaintiffs’ prayer for injunctive relief.

                                  11      B. The Court must dismiss Plaintiffs’ FAL and UCL claims because Plaintiffs have an
                                             adequate remedy at law.
                                  12
Northern District of California




                                              The Court turns next to Apple’s argument that the FAL and UCL claims fail because the
 United States District Court




                                  13
                                       claims seek equitable relief while Plaintiffs have an adequate remedy at law. The Court agrees.
                                  14
                                              As the California Supreme Court recently confirmed, “civil causes of action authorized by
                                  15
                                       the UCL and FAL must properly be considered equitable, rather than legal, in nature.” Nationwide
                                  16
                                       Biweekly Admin., Inc. v. Superior Court of Alameda Cty., 462 P.3d 461, 488 (Cal. 2020). “[A]
                                  17
                                       federal court’s equitable authority remains cabined to the traditional powers exercised by English
                                  18
                                       courts of equity, even for claims arising under state law.” Sonner v. Premier Nutrition Corp., 971
                                  19
                                       F.3d 834, 840 (9th Cir. 2020). One limit on a federal court’s equitable powers is that “equitable
                                  20
                                       relief is not appropriate where an adequate remedy exists at law.” Schroeder v. United States, 569
                                  21
                                       F.3d 956, 963 (9th Cir. 2009). This holds true even “in a diversity action where state law allow[s]
                                  22
                                       equitable relief.” Sonner, 971 F.3d at 842 (citing Barranco v. 3D Sys. Corp., 952 F.3d 1122, 1129
                                  23
                                       (9th Cir. 2020)). Accordingly, a federal court cannot grant relief under the UCL or FAL if Plaintiffs
                                  24
                                       have an adequate remedy at law.
                                  25
                                              Monetary damages are a remedy at law. eBay Inc. v. MercExchange, LLC, 547 U.S. 388,
                                  26
                                       391 (2006); see also, e.g., Flynt Distrib. Co. v. Harvey, 734 F.2d 1389, 1396 (9th Cir. 1984)
                                  27

                                  28                                                    14
                                       Case No. 19-CV-04700-LHK
                                       ORDER GRANTING IN PART AND DENYING IN PART MOTION TO DISMISS
                                         Case 5:19-cv-04700-LHK Document 65 Filed 11/17/20 Page 15 of 18




                                   1   (reversing injunction because breach of contract damages provided an adequate remedy at law).

                                   2   Moreover, Plaintiffs concede that the FAL and UCL claims are “‘duplicative’ of Plaintiffs’ breach

                                   3   of contract claim for money damages.” Opp’n at 9. Plaintiffs also concede that the “UCL and FAL

                                   4   claims for equitable relief [are] based on the same factual predicate.” Id. at 11. Plaintiffs’ only

                                   5   argument, then, is that the Ninth Circuit has supposedly held that “the mere fact that an equitable

                                   6   claim arises from the same facts as a claim at law, thereby rendering it ‘duplicative,’ does not

                                   7   provide a basis for dismissal.” Id. For support, Plaintiffs cite the Ninth Circuit’s decisions in

                                   8   Astiana v. Hain Celestial Grp., Inc., 783 F.3d 753 (9th Cir. 2015), and Davidson. See Opp’n at 9–

                                   9   11.

                                  10          Plaintiffs are incorrect. Neither Astiana nor Davidson repudiated the “basic doctrine of

                                  11   equity jurisprudence that courts of equity should not act when the moving party has an adequate

                                  12   remedy at law.” Schroeder, 569 F.3d at 963 (quoting Mort v. United States, 86 F.3d 890, 892 (9th
Northern District of California
 United States District Court




                                  13   Cir. 1996)). Astiana held that “unjust enrichment claims may be pleaded in the alternative in

                                  14   quasi-contract.” Brazil v. Dole Packaged Foods, LLC, 660 F. App’x 531, 535 (9th Cir. 2016)

                                  15   (citing Astiana, 783 F.3d at 762–63). That holding is irrelevant to whether Plaintiffs can seek relief

                                  16   under the FAL and UCL, see FAC ¶¶ 69 & 75, despite having an adequate remedy at law.

                                  17          Davidson, for its part, had nothing to do with the viability of equitable claims despite the

                                  18   availability of adequate remedies at law. See Reply at 7 n.8 (correctly noting same). Davidson was

                                  19   simply about Article III standing. Davidson “h[e]ld that a previously deceived consumer may have

                                  20   standing to seek an injunction against false advertising or labeling, even though the consumer now

                                  21   knows or suspects that the advertising was false at the time of the original purchase, because the

                                  22   consumer may suffer an ‘actual and imminent, not conjectural or hypothetical’ threat of future

                                  23   harm.” Davidson, 889 F.3d at 969 (quoting Summers v. Earth Island Inst., 555 U.S. 488, 493

                                  24   (2009)). Thus, with Astiana and Davidson offering no support, Plaintiffs’ only argument against

                                  25   dismissal of the FAL and UCL claims fails.

                                  26          Indeed, a recent Ninth Circuit ruling confirms that this Court must dismiss Plaintiffs’ FAL

                                  27   and UCL claims. In Sonner v. Premier Nutrition Corp., the Ninth Circuit “h[e]ld that the

                                  28                                                     15
                                       Case No. 19-CV-04700-LHK
                                       ORDER GRANTING IN PART AND DENYING IN PART MOTION TO DISMISS
                                         Case 5:19-cv-04700-LHK Document 65 Filed 11/17/20 Page 16 of 18




                                   1   traditional principles governing equitable remedies in federal courts, including the requisite

                                   2   inadequacy of legal remedies, apply when a party requests restitution under the UCL and

                                   3   [California’s Consumers Legal Remedies Act] in a diversity action.” 971 F.3d at 844. The Ninth

                                   4   Circuit reasoned that “[i]t has been a fundamental principle for well over a century that state law

                                   5   cannot expand or limit a federal court’s equitable authority.” Id. at 841. The Ninth Circuit thus

                                   6   affirmed the dismissal of plaintiff’s UCL claim because plaintiff “fail[ed] to demonstrate that she

                                   7   lacks an adequate legal remedy.” Id. at 845.

                                   8          Similarly here, Plaintiffs seek relief under the FAL and UCL, which “must properly be

                                   9   considered equitable, rather than legal, in nature.” Nationwide Biweekly Admin., Inc., 462 P.3d at

                                  10   488. Plaintiffs also fail to demonstrate that they lack an adequate legal remedy. To the contrary,

                                  11   Plaintiffs concede that their FAL and UCL claims are “duplicative” of their “breach of contract

                                  12   claim for money damages.” Opp’n at 9; accord Reply at 6 (noting concession).
Northern District of California
 United States District Court




                                  13          Underscoring this concession is the FAC itself. The FAC fails to allege that legal remedies

                                  14   are inadequate or that Plaintiffs suffered irreparable injury. This failure also requires dismissal of

                                  15   Plaintiffs’ FAL and UCL claims. “A complaint seeking equitable relief fail[s]” where “it d[oes] not

                                  16   plead ‘the basic requisites of the issuance of equitable relief’” including “the inadequacy of

                                  17   remedies at law.” Sonner, 971 F.3d at 844 (quoting O’Shea v. Littleton, 414 U.S. 488, 502 (1974)).

                                  18   Accordingly, the Court must dismiss Plaintiffs’ FAL and UCL claims, which necessarily seek

                                  19   equitable relief, because Plaintiffs’ breach of contract claim provides an adequate remedy at law.

                                  20          Moreover, the Court dismisses Plaintiffs’ FAL and UCL claims with prejudice. A district

                                  21   court may exercise “its ‘particularly broad’ discretion [to] deny[] leave to amend” where

                                  22   amendment “(1) prejudices the opposing party; (2) is sought in bad faith; (3) produces an undue

                                  23   delay in litigation; or (4) is futile.” Id. at 845 (quoting AmerisourceBergen Corp. v. Dialysist W.,

                                  24   Inc., 465 F.3d 946, 951 (9th Cir. 2006)) (affirming dismissal with prejudice of equitable claims

                                  25   because plaintiff had adequate remedy at law). Here, amendment would be futile. Plaintiffs have

                                  26   been warned that they have adequate remedies at law that preclude FAL and UCL claims.

                                  27   Specifically, Apple’s prior motion to dismiss also argued at length that “Plaintiffs’ claims under the

                                  28                                                     16
                                       Case No. 19-CV-04700-LHK
                                       ORDER GRANTING IN PART AND DENYING IN PART MOTION TO DISMISS
                                           Case 5:19-cv-04700-LHK Document 65 Filed 11/17/20 Page 17 of 18




                                   1   FAL and UCL (all prongs) [] fail because they are equitable claims and plaintiffs have an adequate

                                   2   remedy at law.” ECF No. 15 at 25–26 (capitalization altered); accord id. at 10 (highlighting

                                   3   argument in introduction to motion to dismiss). Thus, in dismissing Plaintiff’s FAL and UCL

                                   4   claims the first time, the Court warned that “failure to cure deficiencies identified herein or in

                                   5   Apple’s motion to dismiss will result in dismissal of the deficient claims with prejudice.” ECF No.

                                   6   34 at 26 (emphasis added).

                                   7           Even so, Plaintiffs have failed to cure the deficiency identified in Apple’s prior motion to

                                   8   dismiss. Plaintiffs have instead insisted “that the mere fact that an equitable claim arises from the

                                   9   same facts as a claim at law, thereby rendering it ‘duplicative,’ does not provide a basis for

                                  10   dismissal.” Opp’n at 9; see also Mariscal v. Graco, Inc., 52 F. Supp. 3d at 984 (“Plaintiff failed to

                                  11   address [] arguments in his opposition brief, and therefore conceded these claims.”). Plaintiffs are

                                  12   incorrect. Accordingly, like other courts evaluating FAL and UCL claims where plaintiffs have an
Northern District of California
 United States District Court




                                  13   adequate remedy at law, this Court dismisses Plaintiffs’ FAL and UCL claims with prejudice. See,

                                  14   e.g., Rhynes v. Stryker Corp., No. 10-CV-05619, 2011 WL 2149095, at *4 (N.D. Cal. May 31,

                                  15   2011) (dismissing UCL claim with prejudice on first motion to dismiss because plaintiffs have an

                                  16   adequate remedy at law); Gomez v. Jelly Belly Candy Co., No. 17-CV-00575, 2017 WL 8941167,

                                  17   at *1 (C.D. Cal. Aug. 18, 2017) (same for FAL and UCL claims on second motion to dismiss).2

                                  18   IV.     CONCLUSION

                                  19           For the foregoing reasons, the Court GRANTS in part and DENIES in part Apple’s motion

                                  20   to dismiss. Specifically, the Court GRANTS Apple’s motion to dismiss Plaintiffs’ FAL and UCL

                                  21   claims with prejudice. The Court DENIES Apple’s motion to dismiss Plaintiffs’ prayer for

                                  22   injunctive relief.

                                  23   IT IS SO ORDERED.

                                  24
                                       2Plaintiffs’ Opposition unfairly attacks Apple and Apple’s counsel. Among other things, the
                                  25
                                       Opposition suggests that Plaintiffs may move for sanctions, see Opp’n at 11–12, and baselessly
                                  26   asserts that “Apple has failed to cite binding or current caselaw, misdirected the Court and
                                       Plaintiffs to outdated authorities, and filed a motion that has no basis.” Opp’n at 1. The instant
                                  27
                                       Order explains why the Court disagrees.
                                  28                                                      17
                                       Case No. 19-CV-04700-LHK
                                       ORDER GRANTING IN PART AND DENYING IN PART MOTION TO DISMISS
                                         Case 5:19-cv-04700-LHK Document 65 Filed 11/17/20 Page 18 of 18




                                   1

                                   2   Dated: November 17, 2020

                                   3                                           ______________________________________
                                                                               LUCY H. KOH
                                   4                                           United States District Judge
                                   5

                                   6

                                   7

                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19
                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28                                           18
                                       Case No. 19-CV-04700-LHK
                                       ORDER GRANTING IN PART AND DENYING IN PART MOTION TO DISMISS
